Citation Nr: 0713635	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-08 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The appellant did not service on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision entered in March 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, denying basic eligibility of the 
appellant to VA nonservice-connected disability pension 
benefits.  


FINDINGS OF FACT

1.  The appellant has not submitted acceptable evidence of 
qualifying military service.

2.  The National Personnel Records Center (NPRC) has 
certified that the appellant has no service as a member of 
the Philippine Commonwealth Army, including service with 
recognized guerrillas, in the service of the United States 
Armed Forces.  

3.  The appellant has received explicit notice that he should 
submit any documents he has from the service department 
showing that he had service qualifying him for VA disability 
pension, but no such documentation has been submitted and 
there is no indication that any such evidence exists.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101, 107, 1502, 1521 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.1, 3.3, 3.6, 3.40, 3.41, 3.203 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the appellant's 
claim was provided to the appellant in the RO's letter of 
March 2003.  Additional clarifying information as to the 
evidence needed to establish basic eligibility, as well as 
notice of what part of that evidence is to be provided by 
him, and notice of what part VA will attempt to obtain for 
the appellant were furnished to him through the RO's 
statement of the case of September 2003.  The foregoing 
notifications advised the appellant to submit all pertinent 
evidence in his possession for review by VA.  

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to claim basic eligibility 
for VA pension benefits, based on qualifying service.  He was 
specifically advised that his service must have been rendered 
with a regular component of the United States Armed Forces 
and that service with the United States Armed Forces in the 
Far East (USAFFE), recognized guerrillas, or new Philippine 
Scouts did not qualify him for VA pension.  Through such 
notice and other documents subsequently issued by the RO, the 
appellant was advised that he needed to evidence from the 
service department identifying his qualifying service.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was initiated concurrently with the initial 
denial of the appellant's claim and was completed prior to 
the issuance of a supplemental statement of the case by the 
RO in December 2003.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of a 
notification defect).

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman is lacking, but any error as to notice 
under Dingess/Hartman is found to be harmless, given that 
there is no factual predicate for a grant of the appellant's 
claim.  Thus, it is determined that prejudice would not 
result to the appellant were the Board to enter a final 
decision as to the matter herein addressed on its merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The appellant received explicit notice that, absent 
evidence of qualifying service, which is determinative as a 
threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  Nor, in the context of the law that 
applies to this case, is there any indication in the record 
that there is any evidence that could substantiate the claim 
that has not been obtained.

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO in 
connection with the original claim and also in the context of 
this claim to reopen took appropriate steps to attempt to 
verify the appellant's period of active service and no other 
development is warranted because VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  Therefore, any deficiency in notice 
to the appellant or as to the duty to assist, including the 
respective responsibilities of the parties for securing 
evidence, is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.




Analysis of the Claim 

Turning to the merits of the appellant's claim, the appellant 
maintains that he is eligible for VA pension benefits based 
on his service during World War II as a guerrilla.  He does 
not, however, provide any documentary evidence other than his 
own notarized and non-notarized statements in support of such 
allegation.  

The RO sought confirmation of the appellant's claimed service 
from the NPRC in September 2003, and in November 2003, the 
NPRC reported that the appellant had no service as a member 
of the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Armed Forces.  

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service except for specified benefits 
including disability compensation benefits authorized by 
chapter 11, title 38, United States Code.  See 38 U.S.C.A. 
§ 107(a); 38 C.F.R. § 3.40.  Such service is deemed not to be 
active service for purposes of granting nonservice-connected 
pension benefits.  Cacalda, 9 Vet. App. at 264.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) The evidence is a document issued 
by the service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability. 38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

Following a complete review of the evidence of record, the 
Board finds that the documents submitted by the appellant, 
consisting exclusively of his own notarized and non-notarized 
statements, are not sufficient to prove qualifying service.  
Specifically, the appellant-supplied documents are not from a 
service department of the United States.  See Soria v Brown, 
118 F.3d 748 (Fed. Cir. 1997) (interpreting 38 C.F.R. § 3.203 
as requiring "official documentation issued by a United 
States service department for verification of the claimed 
service by" the U.S. service department).  The RO properly 
sought verification of the appellant's service from the 
service department, with the result being that the appellant 
was without qualifying service.  As noted above, the 
appellant received explicit notice that he should submit any 
documents he had from the service department that could show 
the requisite service and he has not.  38 C.F.R. § 3.203.  

In view of the foregoing, the Board must therefore conclude 
that the appellant did not have the type of service, 
enumerated in the above-cited legal authority, which would 
establish qualifying service for VA nonservice-connected 
pension benefits. Accordingly, the appeal must be denied for 
lack of legal merit.  See 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40; Cacalda, 9 Vet. App. at 264-65 (where law is 
dispositive, not evidence, appeal should be terminated for 
lack of legal merit or lack of entitlement under the law); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appellant does not have basic eligibility for VA 
nonservice-connected pension benefits, and the appeal is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


